             Case 3:16-md-02741-VC Document 10542 Filed 04/23/20 Page 1 of 3



1    MORGAN & MORGAN
     T. Michael Morgan (pro hac vice)
2
     G. Katherine Chambers (pro hac vice)
3    20 N. Orange Avenue, Suite 1600
     Orlando, Florida 32801
4    Telephone:     (407) 420-1414
     Facsimile:     (407) 245-3389
5
     Email:         mmorgan@forthepeople.com
6                   kathychambers@forthepeople.com

7    Attorneys for Plaintiff
8
                                   UNITED STATES DISTRICT COURT
9
                                NORTHERN DISTRICT OF CALIFORNIA
10
     IN RE: ROUNDUP PRODUCTS                          MDL No. 2741
11
     LIABILITY LITIGATION
12                                                    CASE NO. 3:16-MD-02741 - VC
     This document relates to:
13
     Joellen Krumrine v. Monsanto Company
14
     Case No. 3:19-cv-07201
15

16                             SUGGESTION OF DEATH UPON THE RECORD
17

18          The undersigned counsel, pursuant to Federal Rule of Civil Procedure 25 (a)(1), hereby

19   informs this Honorable Court and the Parties of the death of Plaintiff, Joellen Krumrine, which
20
     occurred on or about September 1, 2019. Counsel below respectfully informs this Court that
21
     John F. Krumrine, Joellen Krumrine’s surviving spouse, has retained undersigned counsel. John
22
     F. Krumrine will be appointed as Personal Representative for the Estate of Joellen Krumrine.
23

24   The Letters of Administration and Order Appointing John F. Krumrine as Personal

25   Representative for the Estate of Joellen Krumrine are expected shortly.
26
            Dated: April 23, 2020
27
            Tampa, Florida
28




                                 SUGGESTION OF DEATH UPON THE RECORD - 1
     Case 3:16-md-02741-VC Document 10542 Filed 04/23/20 Page 2 of 3



1                                 /s/ T. Michael Morgan
                                  T. Michael Morgan (pro hac vice)
2
                                  MORGAN & MORGAN
3                                 COMPLEX LITIGATION GROUP
                                  20 N. Orange Avenue, Suite 1600
4                                 Orlando, Florida 32801
                                  Tel.: (407) 420-1414
5
                                  Facsimile: (407) 245-3389
6                                 mmorgan@forthepeople.com

7                                 /s/ G. Katherine Chambers
                                  G. Katherine Chambers (pro hac vice)
8
                                  MORGAN & MORGAN
9                                 COMPLEX LITIGATION GROUP
                                  201 N. Franklin Street, 7th Floor
10                                Tampa, Florida 33602
                                  Tel.: (813) 223-5505
11
                                  Facsimile: (813) 222-2434
12                                kathychambers@forthepeople.com

13                                Attorneys for Plaintiff
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                  SUGGESTION OF DEATH UPON THE RECORD - 2
             Case 3:16-md-02741-VC Document 10542 Filed 04/23/20 Page 3 of 3



1                                       CERTIFICATE OF SERVICE
2
             I hereby certify that on April 23, 2020, a copy of the foregoing document was
3
     electronically filed the Clerk of the Court through the CM/ECF system which sent notice of
4
     filing to all parties of record.
5

6

7                                                               /s/ G. Katherine Chambers
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                  SUGGESTION OF DEATH UPON THE RECORD –
                                          CERTIFICATE OF SERVICE
